Bell, Chief Judge.
This is an appeal from the grant of a summary judgment in favor of the plaintiff who brought suit on an open account. After defensive pleadings had been filed, the plaintiff served on the defendant a request for admissions of facts, to which no objection or denial was made. Thus, the matters covered by the request for admissions were admitted. These admissions covered every issue in the case. The grant of plaintiff’s motion for summary judgment was proper as there remained no issue of fact for trial. Moore v. Hanson, 224 Ga. 482 (1) (162 SE2d 429); Bailey v. Bailey, 227 Ga. 55 (178 SE2d 864); Walker Enterprises v. Mullis, 124 Ga. App. 305 (183 SE2d 534).

Judgment affirmed.


Evans and Stolz, JJ., concur.